Best, C.
This action was brought by the appellant against Hiram Lindley and the other appellees as his sureties, upon his bond as former administrator of the decedent’s estate, to recover a large sum of money alleged to have been received by him from the sale of real estate while acting in such capacity. Issues were formed, a trial had, and judgment rendered for the appellees. A motion for a new trial ivas overruled, and this ruling is assigned as error. The reasons embraced in the motion, and relied upon for a reversal, are in these words: “ The court erred in refusing to permit the plaintiff to introduce in evidence the records and files in the land sale made by defendant Lindley while administrator of Azor Charles.
“ The court erred in refusing to permit the plaintiff to prove, by the records of said land sale and files therein, and by parol, that there came into the hands of said Lindley, while acting administrator under said sale, the sum of $5,000, which he, said Lindley, retained and refused to pay over or account for.”
*49The evidence sought to be introduced is in the record by bill of exceptions, which shows that it was excluded on the ground that the land sold was defectively described. An examination of the petition, order of sale and report of the administrator shows that there is no foundation in fact for the ■objection, and that the proceedings which embrace many distinct parcels of land describe the greater number of them accurately. This was sufficient to overcome the objection, if there was otherwise anything in it, and the evidence should have been admitted.
The appellee attempts to justify the action of the court by insisting that the reasons for a new trial were too general and indefinite to call the attention of the court to this particular ruling. We think otherwise. The reasons are definite and explicit, and could not, as it seems to us, have been misapprehended. Nothing unreasonable is required in describing the alleged erroneous rulings, and these are sufficiently ■descriptive. It is true, as stated, that two petitions appear in the record, but this fact creates no confusion, nor does it render the reasons for a new trial uncertain. The second petition was filed after the heirs attained full age, and its purpose seems to have been to bring this fact into the recox'd. It did not supersede the former, but was merely supplemental, and as both preceded the order of sale, the whole constituted the record of such proceeding.
The appellees also maintain that the ruling was right, because the appellant offered no proof that the files in question were a record of the Orange Circuit Court. This was unnecessary, as the files themselves furnished presumptive evidence of such fact.
The parol px’oof was also admissible. The appellant had the unquestioned right to px’ove by pax-ol the amount of money received by the administi’ator upon the sale of such land. This may have been nxuch more than was shown by his report, and, if so, there was px’obably no other way by *50■which it could be shown. The appellant was not concluded by the report, but might prove the reception of the money by parol.
Filed Oct. 16, 1884.
The court erred in overruling the motion for a new trial,, and for this error the judgment should be reversed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment is in all things reversed, at the appellees’ costs, with instruction to grant a new trial.